Citation Nr: 0906872	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a right knee injury.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1987 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
in conjunction with a rating decision in July 2007, in which 
the RO granted service connection for residuals of a right 
knee injury.

FINDING OF FACT

The Veteran did not express dissatisfaction with the rating 
decision in July 2007 by the RO, granting service connection 
and assigning an initial rating of 10 percent for residuals 
of a right knee injury, and there is no pending appeal. 


CONCLUSION OF LAW

The question of an initial rating higher than 10 percent for 
residuals of a right knee injury is not in appellate status.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.201 (2008).  

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

As the question of whether the Veteran initiated an appeal is 
not disputed, the law is dispositive, and the provisions of 
the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Laws & Regulations

An appeal is initiated by a timely filed notice of 
disagreement in writing.  38 C.F.R. § 20.201.  

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  38 C.F.R. § 20.201.  

Factual Background and Analysis

The Veteran perfected an appeal on the claim of service 
connection for residuals of a right knee injury.  In February 
2006, on the claim of service connection, the Veteran 
testified at a hearing before a member of the Board, who has 
since retired.  In May 2006, the Board remanded the claim of 
service connection to obtain a VA medical nexus opinion.  On 
the basis of the report of VA examination, the RO granted 
service connection for residuals of a right knee injury and 
assigned a 10 percent rating.  

The Veteran was notified of the grant of service connection 
by letter, dated in August 2007, and was provided information 
concerning his appellate rights with regard to the assigned 
rating and the effective date of the award.  In September 
2007, the RO issued a supplemental statement of the case on 
the assigned rating.  The Veteran did not express 
dissatisfaction with the assigned rating.

By letter, dated in November 2007, the Veteran was notified 
that the Board member who conducted the hearing in February 
2006 was no longer at the Board and inquired as to whether he 
wanted another hearing.  In December 2007, the Veteran stated 
that he would appear for a hearing, but he failed to appear 
for the hearing, which was scheduled in January 2009. 

Where, as here, service connection has been granted, the 
claim of service connection has been more than substantiated, 
the claim has been proven, which is the full grant of the 
benefit sought.  The rating of the disability is a separate 
claim.  

As an appeal is initiated by a timely filed notice of 
disagreement and as the Veteran did not express 
dissatisfaction or disagreement with the assigned rating for 
the residuals of a right knee injury, the Board does not have 
appellant jurisdiction of the assigned rating.  


ORDER

The question of an initial rating higher than 10 percent for 
residuals of a right knee injury is not in appellate status 
and the claim is dismissed.  


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


